Exhibit 10.17
CHANGE OF CONTROL AGREEMENT
 
Originally Entered Into on March 30, 2005, and subsequently Amended and Restated
November 29, 2007
 
Amended and Restated December 10, 2010
 
           This Change of Control Agreement (this “Agreement”) which was
originally entered into as of the 30th day of March, 2005, and subsequently
amended and restated as of November 29, 2007, is hereby again amended and
restated as of December 10, 2010, by and between HickoryTech Corporation, a
Minnesota corporation (the “Company”), and Lane C. Nordquist (the “Executive”).
 
WITNESSETH:
 
           WHEREAS, the Executive will devote substantial skill and effort to
the affairs of the Company, and the Board of Directors of the Company desires to
recognize the significant personal contribution that the Executive will make to
further the best interests of the Company; and
 
           WHEREAS, it is desirable and in the best interests of the Company and
its stockholders to continue to obtain the benefits of the Executive’s services
and attention to the affairs of the Company, and
 
           WHEREAS, it is desirable and in the best interests of the Company and
its stockholders to provide inducement for the Executive (1) to remain in the
service of the Company in order to facilitate an orderly transition in the event
of a change in control of the Company and (2) to remain in the service of the
Company in the event of any threatened or anticipated change in control of the
Company; and
 
           WHEREAS, it is desirable and in the best interests of the Company and
its stockholders that the Executive be in a position to make judgments and take
actions with respect to a proposed change in control of the Company without
regard to the possibility that his or her employment may be terminated without
compensation in the event of certain changes in control of the Company; and
 
           WHEREAS, the Executive desires to be protected in the event of
certain changes in control of the Company; and
 
           WHEREAS, for the reasons set forth above, the Company and the
Executive desire to enter into this Agreement.
 
           NOW, THEREFORE, in consideration of the facts recited above and the
mutual covenants and agreements contained herein, the Company and the Executive
agree as follows:
 
1.
Right to Payment.  If (A) the Executive’s employment with the Company or its
Successor is terminated within three (3) years following an Event (as defined in
Paragraph 2 below) for any reason other than a reason specified in Paragraph
3(a) through (d) below, or (B) the Executive voluntarily terminates his or her
employment within a period of thirty (30) days following the first anniversary
of an Event, then the Executive shall be entitled to receive the Benefits set
out in Paragraph 4 below.  If a subsequent Event occurs, and if the Executive is
an employee of the Company or its Successor, without limiting any rights the
Executive may have, Executive shall have all rights provided by the first
sentence of this Paragraph 1 relating to such subsequent event.

 
2.
Change of Control Events.  An “Event” shall be deemed to have occurred if:

 
 
(a)
A majority of the directors of the Company shall be persons other than persons

 
 
(1)
for whose election proxies shall have been solicited by the Board of Directors
of the Company; or

 
 
(2)
who are then serving as directors and who were initially appointed or elected by
the Board of Directors to fill vacancies on the Board of Directors caused by
death or resignation (but not by removal), or to fill newly created
directorships created by the Board of Directors;

 
provided, however, that a person shall not be deemed to be a director subject to
clause (1) or (2), above, if his or her initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the
threatened election or removal of directors (or other actual or threatened
solicitation of proxies or consents) by or on behalf of any person other than
the Board of Directors of the Company; or
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
30% or more of the outstanding voting stock of the Company or all or
substantially all of the assets or stock of the Company is acquired or
beneficially owned (as defined in Rule 13d-3 under the Securities and Exchange
Act of 1934, as amended, or any successor rule thereto), directly or indirectly,
by any Person (other than by the Company, a subsidiary of the Company, an
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries, or by the Employee or a group of persons,
including the Employee, acting in concert) or group of Persons, acting in
concert, whether by acquisition of assets, merger, consolidation, statutory
share exchange (other than a merger, consolidation or statutory share exchange
described in clause (c)(i) or (ii), below), tender offer, exchange offer, or
otherwise;

 
 
(c)
The Company is merged into or consolidated with another corporation (other than
a subsidiary of the Company) or a statutory share exchange for the Company’s
outstanding voting stock of any class is consummated unless (i) a majority of
the voting power of the voting stock of the surviving corporation is,
immediately following the merger, consolidation or statutory share exchange,
beneficially owned, directly or indirectly, by the Employee (or a group of
Persons, including the Employee, acting in concert) or (ii) immediately
following the merger, consolidation or statutory share exchange, more than 50%
of the voting power of the voting stock of the surviving corporation is
beneficially owned, directly or indirectly, by the persons who beneficially
owned voting stock of the Company immediately prior to such merger,
consolidation or statutory share exchange in substantially the same proportion
as their ownership of the voting stock of the Company immediately prior to such
merger, consolidation or statutory share exchange; or

 
 
(d)
The shareholders of the Company approve the complete liquidation or dissolution
of the Company.

 
3.
Termination Not Entitling Executive to Benefits.  The Executive shall not be
entitled to the Benefits set out in Paragraph 4 if his or her employment is
terminated during the three (3) year period following an Event for any of the
following reasons:

 
 
(a)
Death.  The Executive’s death.

 
 
(b)
Disability.  The Executive’s disability.  “Disability” shall mean the inability
of the Executive to perform the duties and responsibilities of his or her
employment by reasons of illness or other physical or mental impairment or
condition, if such inability continues for an uninterrupted period of ninety
(90) calendar days or more.  A period of inability shall be “uninterrupted”
unless and until the Executive is no longer considered disabled by the Company’s
Long Term Disability Insurer.

 
 
(1)
The determination of whether the Executive is suffering from a “disability” as
defined herein shall be made.  The determination of whether the Executive is
disabled shall be on the same basis as the Company provided Long-Term Disability
benefit, which is a fully insured benefit provided by an independent third
party.  If the Executive meets the disability criteria for long term disability
benefits under this Company provided benefit, the Executive will also be
considered disabled under this Agreement.

 
 
(2)
The Executive agrees to make himself or herself available for and to submit to
examinations by such physicians as may be requested by the Company or the
Company’s Long Term Disability Insurer.  The Executive’s failure to submit to
examinations by such physicians as may be requested shall disqualify Executive
from receiving Benefits under this Agreement.

 
 
(c)
Voluntary Termination.  Except as provided in paragraph 1(B), the Executive’s
voluntary retirement or voluntary termination of employment.  However, the
Executive’s retirement or termination of employment shall not be considered
voluntary if, following the Event and subject to the provisions for notification
set forth below, one or more of the following has occurred without Executive’s
express written consent and results in a material negative change to Executive:

 
 
2

--------------------------------------------------------------------------------

 
 
 
(1)
There has been a failure to provide the Executive with substantially equivalent
reporting responsibilities, titles, offices or positions, or Executive has been
removed from, or has not been re-elected to, any of such positions, which has
the effect of materially diminishing the Executive’s responsibility or
authority;

 
 
(2)
There has been a failure to provide the Executive with: (a) the same base
salary, or (b) substantially equivalent (or greater) total salary opportunity,
or (c) employee benefits which are, in the aggregate, substantially equivalent
to those provided to the Executive at the time of the Event;

 
 
(3)
There has been a failure to provide the Executive with substantially equivalent
office space or administrative support; or

 
 
(4)
Executive has been required to perform his or her services in a location that is
more than fifty (50) miles from the Executive’s regularly assigned office
location at the time of the Event, or Executive is required to undertake
substantially more job-related traveling.

 
In the event of an occurrence of the type enumerated in subparagraphs (1)
through (4) above, Executive shall, within ten (10) days following Executive’s
actual knowledge of such occurrence, notify the Company in writing of the
specific occurrence which Executive believes would render his/her retirement or
termination not voluntary and, following receipt of such notice, the Company
shall be afforded a period of thirty (30) days within which to remedy such
occurrence.  If the Company fails to timely remedy, the occurrences specified in
subparagraphs (1) through (4) above may be relied upon by Executive to
characterize his/her retirement or termination as not voluntary, provided that
such termination shall occur no later than sixty (60) days following the
occurances specified in subparagraphs (1) through (4) above.  In the event that
Executive fails to provide such notice or to afford such opportunity to remedy
the occurrence, or in the event the Company does remedy the occurrence within
thirty (30) days, then none of the occurrences specified in subparagraphs (1)
through (4) above may be relied upon by Executive to characterize his/her
retirement or termination as not voluntary.
 
 
 (d)
Involuntary Termination For Cause.  The Executive’s involuntary termination “for
cause.”  “For cause” shall mean:

 
 
(1)
A persistent failure by the Executive to perform the duties and responsibilities
of his or her job, which failure is willful and deliberate on the Executive’s
part and is not remedied within a reasonable period of time after the
Executive’s receipt of written notice from the Company or its Successor
specifying the act or omission constituting such failure;

 
 
(2)
A criminal act or acts undertaken by the Executive and intended to result in
substantial gain or personal enrichment of the Executive at the expense of the
Company or its Successor;

 
 
(3)
Unlawful conduct or gross misconduct that is willful and deliberate on the
Executive’s part and that, in either event, is materially injurious to the
Company or its Successor; or

 
 
(4)
The conviction of the Executive of a felony.

 
 
(e)
Subsequent Occurrences.  If the Executive’s employment is terminated under
circumstances in which Executive would be entitled to Benefits as defined in
Paragraph 4, and thereafter there is an occurrence that would have justified the
termination of the Executive’s employment with no entitlement to Benefits (such
as the Executive’s death, disability, voluntary termination, or involuntary
termination for cause [all as defined above in this Paragraph]), that subsequent
occurrence shall not disqualify the Executive (or the Executive’s legal
representative) from receiving or continuing to receive the Benefits provided
under this Agreement.  If the Executive’s employment is terminated under
circumstances in which the Executive would be entitled to Benefits as defined in
Paragraph 4, and thereafter the executive is re-employed by the Company, the
Executive would be entitled to continue to receive payments provided under this
Agreement.

 
4.
Benefits.  If the Executive’s employment is terminated under circumstances
entitling the Executive to Benefits, the Executive shall receive the following:

 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)
Lump Sum Payment.  The Executive shall be entitled to a lump sum cash payment in
the amount of One Month’s Salary times 24.  One Month’s Salary shall be
determined by taking the sum of: (i) the Executive’s then-current annual base
salary for the year in which the termination occurs; (ii) the bonus that the
Executive would have earned under the HickoryTech Annual Executive Incentive
Plan for the year in which the termination occurs had “target” goals been
achieved; and (iii) the target bonus dollar amount awarded to the Executive
under the Long-Term Executive Incentive Program for the performance period that
begins in the year in which the termination occurs; and dividing that sum by
twelve (12).  The foregoing sum shall be determined without regard to any
reduction in pay under subparagraph 3(c).  This lump sum payment shall be made
by the Company or its Successor on the first regular business day following the
six (6) month anniversary of the Executive’s termination of employment, and
shall be subject to withholding of all taxes and other amounts required by law
to be withheld or paid to others.

 
 
(b)
Section 280G Parachute Tax.  In the event it shall be determined that any
payment or distribution by the Company or other amount with respect to the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, (a “Payment”) is (or will be) subject to the excise tax imposed by
Section 280G of the Internal Revenue Code or any interest or penalties are (or
will be) incurred by the Executive with respect to the excise tax imposed by
Section 280G of the Internal Revenue Code with respect to the Company (the
excise tax, together with any interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), and if a reduction in the Payment
sufficient to avoid the Excise Tax would result in an increase in the total
amount of Payment net of all applicable taxes, then, and only then, the Payment
shall be reduced to the amount that, when combined with all other payments and
transfers of property required to be taken into account under Section 280G of
the Internal Revenue Code, is $1 less than the smallest sum that would subject
the Executive to the Excise Tax.

 
 
(c)
Continued Insurance Coverage.  The Executive shall be entitled to continuation
of his or her Company-provided insurance coverage (health, life, dental,
accidental death and dismemberment, and any other applicable insured health and
welfare benefit programs, excluding short and long-term disability) for two
years after the Executive’s employment termination, at the same levels and
coverages and on the same terms and conditions as if the Executive were still an
active employee of the Company or its Successor throughout such period,
including the right (if provided to active employees) to elect spousal or family
coverage.  In the event that the participation of the Executive in any such
insurance plan or program is barred, the Company or its Successor, at its sole
cost and expense, shall arrange to provide the Executive with benefits
substantially similar to those which the Executive would otherwise be entitled
to receive under such plans and programs.  Notwithstanding the foregoing,
however, the Company or its Successor shall not be required to provide any
continuation coverage under this subparagraph 4(c) to the extent that such
coverage is duplicative of any coverage the Executive is receiving under any
other policy provided at the expense of the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(d)
Continuation of any other benefits or perquisites being received by the
Executive at the time of the Executive’s employment termination will be
negotiated with the Company or its Successor.

 
5.
Benefits Offset By Other Severance Payments.  The lump sum payment provided in
subparagraph 4(a) shall be in addition to any salary or other remuneration
otherwise payable to the Executive on account of the Executive’s employment by
the Company or its Successor.  This payment shall be in lieu of any severance
payments under any other agreement resulting from his or her termination of
employment with the Company or its Successor.

 
6.
No Duty to Mitigate.  The Executive shall not be required to mitigate the amount
of any payment or other benefit provided for in Paragraph 4 by seeking other
employment or otherwise, nor (except as specifically provided in subparagraph
4(c) above) shall the amount of any payment or other benefit provided for in
Paragraph 4 be reduced by any compensation earned by the Executive as the result
of employment after the Executive’s employment termination.

 
7.
Definition of Certain Terms.

 
 
(a)
Successor.  “Successor” means any Person that succeeds to the business of the
Company through merger, consolidation, or acquisition, including any Person
acquiring all or substantially all of the assets or stock of the Company.

 
 
(b)
Person.  “Person” means an individual, partnership, corporation, estate, trust,
or other entity.

 
8.
Successors and Assigns.

 
 
(a)
This Agreement shall be binding upon and inure to the benefit of the legal
representatives, successors, and assigns of the parties hereto; provided,
however, that the Executive shall not have any right to assign, pledge, or
otherwise dispose of or transfer any interest in this Agreement or any payments
hereunder, whether directly or indirectly or in whole or in part, without the
written consent of the Company or its Successor.

 
 
(b)
The Company will require any Successor, by agreement in form and substance
satisfactory to the Executive, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 
9.
Attorneys’ Fees, Costs and Interest.  If the Executive (or the Executive’s legal
representative) successfully challenges, in whole or in part, the refusal of the
Company or its Successor to provide Benefits under this Agreement or to abide by
any other provision of this Agreement, then the Company or its Successor shall
pay to the Executive (or the Executive’s legal representative):

 
 
(a)
All legal fees, costs, disbursements, and expenses incurred as a result of the
refusal to provide Benefits or to abide by the other provisions of the
Agreement; and

 
 
(b)
Interest on any funds (or on the fair market value of any benefits) that were
wrongfully withheld by the Company or its Successor, calculated by reference to
the prime rate as in effect during the applicable period.

 
10.
Governing Law.  This Agreement shall be construed in accordance with the laws of
the State of Minnesota, without giving effect to principles of conflicts of
laws.

 
 
5

--------------------------------------------------------------------------------

 
 
11.
Notices.  All notices, requests, and demands given to or made pursuant hereto
shall be in writing and be either hand-delivered or mailed to any such party at
its address which:

 
 
(a)
In the case of the Company shall be:

 
HickoryTech Corporation
221 East Hickory Street
P.O. Box 3248
Mankato, MN  56002-3248


 
(b)
In the case of the Executive shall be:

 
Lane C. Nordquist
Mankato, MN 56001


Either party may, by notice hereunder, designate a changed address.  Any notice,
if properly addressed and sent prepaid by registered or certified mail, shall be
deemed dispatched on the registered date or that stamped on the certified mail
receipt, and shall be deemed received within the second business day thereafter
or when it is actually received, whichever is sooner.  Any notice sent regular
mail or hand-delivered shall be deemed received when it is actually received by
the other party.
 
12.
Severability.  In the event that any portion of this Agreement may be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the other portions of this Agreement, and any court of
competent jurisdiction may so modify the objectionable provision as to make it
valid, reasonable, and enforceable.

 
13.
Incentive Compensation Plan and Stock Options.  In the case of a payment being
due as described in Paragraph 1, the Executive’s benefits under the Annual Award
and Long Term Performance Award of the HickoryTech Corporation Executive
Incentive Plan shall become immediately payable and any outstanding stock
options and unvested restricted shares shall be immediately vested.  Any
Restricted Stock or Performance Stock Awards under the Long Term Executive
Incentive Program which are payable due to achievement of Performance Objectives
through the year in which the payment under this Agreement becomes due will be
paid and fully vested immediately upon the audited close of the fiscal year
financials, but in no case later than March 15 of the year following when the
payment becomes due under this Agreement.  The Long Term Executive Incentive
Program Awards that are not earned based on results at the close of the fiscal
year in which the payment under this Agreement becomes due will not be
payable.  Awards issued to the Executive shall immediately have all restrictions
removed.

 
14.
Amendment or Termination of this Agreement.

 
 
(a)
Prior to the Occurrence of an Event.  Prior to the occurrence of an Event, the
Company, by resolution of the Compensation Committee of the Board of Directors,
has the unilateral power to amend or terminate this Agreement at any time and
for any reason, and may do so without the Executive’s consent.  Notwithstanding
the foregoing, however:

 
 
(1)
No such amendment or termination of this Agreement shall be effective with
respect to the Executive until two weeks following the date that Executive is
provided with written notice of the change.

 
 
(2)
No such amendment or termination of this Agreement shall be effective with
respect to the Executive, unless otherwise agreed by the Executive, if an Event
occurs during the one-year period following the date of adoption of the
resolution amending or terminating this Agreement.

 
 
(b)
After the Occurrence of an Event.  After the occurrence of an Event, the
Company, by resolution of the Compensation Committee of the Board of Directors,
may amend or terminate this Agreement, but no such amendment or termination of
this Agreement shall be effective unless the Executive consents thereto in
writing.  Any waiver by an Executive of rights of any benefits due under this
agreement for any reason (rehire or other) must be express and in writing.

 
 
6

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date set out above.
 
EXECUTIVE
HICKORYTECH CORPORATION
       
/s/ Lane C. Nordquist
By: /s/ John W. Finke
Lane C. Nordquist
   
Its:  President and Chief Executive Officer



 
7

--------------------------------------------------------------------------------

 
